01:SL 0202/9L/LL NVOS GAD

Case 7:21-po-00002 Document1 Filed on 02/11/21 in TXSD Page 1 of 3

United States District Court ~~
Violation Notice
Location Code [ Violation Number Officer Name (Print) Offices No.

st 3q| 9441309 [Rakin av

(Rev. 1/2019)

 

 

 

 

~ 7.21 ps 00025

 

YOU ARE CHARGED WITH THE FOLLOWING VIOLATION

 

 

 

Date ond tn Sr Offense Charged UCFR YUSC a State Code
to f: ig/aaas Jo use J0> MBTA

Sal del Rey Nwe.

Offense Description: Factual Basis for Charge

te
~ Take y hunting 1 Gursrg, ca phon mg, Lill poses,
Sell, berte, prcheke, Ship, export, import,

CGt deny bards, thev Det 5, nest o eg
SEPENDANT? INFORMATION JProne(

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Last Name First Name OF "
ca & dugrcdo
Street Address
City —— Tse Zp Code Date of Birth
Drivers License NO. CDL0{D.L. Stata {Social Security No.
. TA
. air E; a i
WW acu D awenie | Sox Ai Mate O Female oy (ovecrs "ay Telb
VEHICLE VIN. CMV a
Tag No. State Year | Make/Model PASS 0 }Color
TX |e Toye Tacgmal whte

 

 

 

 

 

APPEARANCE [8S REQUIRED
lf Box A is checked, you must

~ APPEARANCE IS OPTIONAL

B a if Box B is checked, you must pay the
total collateral due or in tieu of payment
appear in court. See instructions,

$ SO Forfeiture Amount
+330 Processing Fi Fee

4780 Total Collateral Due

YOUR COURT DATE
(ino court appearance date is shown, you will be notified of your appearance date by mail.)

Coun Address Date

   

www.cvb.usdourts.gov —] §

 

 

Time

 

 

 
 
    

My signature signifies that | have received a
promise to appear for the hearing at ihe bme
copatersl due.

. [Ris not an admission of guilt. |
uy of appearance pay the tota!

 

X% Defendant Signature
Oniginal - CVE Copy

 

 

STATEMENT OF PROBABLE CAUSE
(For issuance of an arrest warrant or summons)

 

 

 

 

 

 

TT TT eee ees t stato that on Qed WN 20 AOC while exercising my
law enforcement officer inthe Sm dbeyw~ — Oistrictof _T 4
United States District Court
Southern District of Toxas— +
FEB 11 2021 Ne -
fhe &
Nathan Ochsner, Clerk _ OG

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2 The foregoing statement is based upon:

@ my personal observation Ys my personal investi

  
 

 

$ _ | information supplied to me from my fellow officer's observatic
S “> other (explain above) >

\_] deciare under penatty of perjury that the information which | set forth ab
ace of this violation natice is true and correct to t of

—_

o

NExecuted on: to / W a) =
8 Date (mmiddiyyyy) \WOffféef’s Signature

o

@rrobable cause has been stated for the issuance of a warrant

:

“Executed on

 

Date (mmiddfyyyy) U.S. Magistrate Judge

HAZMAT = Hazardous material involved in inadent. PASS = 2 or more passenger vehicle;
COL = Commercial drivers fcense; CNV = Commercial vehicle involved in incident
OL-SE 0Z0Z/SL-/LE NVOS GAD

Case 7:21-po-00002 Document1 Filed on 02/11/21 in TXSD Page 2 of 3

STATEMENT OF PROBABLE CAUSE
(For issuance of an arrest warrant or summons)

I state that on October 18, 2020 while exercising my duties as a law enforcement officer in the Southern
District of Texas,

 

At approximately 10:00 hours while on routine patrol at Sal Del Rey tract located within the boundaries
of the Lower Rio Grande Valley National Wildlife Refuge in Hidalgo County, I, Officer R. Garcia
observed a white in color Toyota Tacoma (TXLP#LRX6096) parked by the northern gate on Chapa Rd.
The north gate at Sal Del Rey NWR is not a visitor entrance to the refuge.

At a later time, at approximately 14:00 hours, I noticed the white Tacoma parked on the same spot with
nobody near the vehicle. Due to high weather temperatures, and multiple search & rescues conducted that
week, I decided to initiate an internal patrol to make sure visitors were safe while at the refuge.

A few minutes later after driving into the refuge on my marked patrol unit, ] observed a male subject
walking towards my vehicle (26°33’13.10°N; 98°3’13.86”W),. The subject was carrying wood in his
hands, and what appeared to be a heavy backpack.

L exited my patrol unit and initiated contact with the subject by formally introducing myself and by
asking if he was doing ok. The subject stated he was good. I then asked the subject if he was the owner of
the white Tacoma and he said yes. I explained to the subject he was parked in front of the gate, on an area
that is not designated as a visitor parking lot.

I then proceeded by asking the subject what he was intending to do with the wood he was carrying.
Subject stated he was an artist, and that he was going to make some decoration with it. I explained to the
subject the rules and regulations pertaining to cutting, digging, collecting and disturbing wildlife while at
the refuge. The subject placed the wood on the side of the road and stated he did not know the rules of the
refuge. ,
While the subject was placing the wood on the side of the caliche road, I noticed a feather sticking out of
the main compartment on the backpack. I then asked the subject what else he had inside the backpack and
he stated personal belongings. I explained to the subject it was a violation of the Migratory Bird Treaty
Act to be in possession of migratory bird feathers, and that it was also illegal to collect them from the
refuge.

I asked the subject to place the backpack on the ground, and to take everything out of it. I noticed the
subject was hesitant about opening the backpack. I proceeded by opening the backpack myself and found
more pieces of wood, a green plastic box containing salt from the lake, a digging tool, a total of 31
feathers, 7 smoking pipes, a glass jar containing a green leafy substance that appeared consistent with the
look and smell of marijuana, a bottle of prescribed medication, wildlife bones, and some rocks and
crystals.

I asked the subject for a valid photo identification. The subject was identified by Texas Department of
Public Safety as Eduardo Leal DOB 05271969 DL#04600252. A check for wants and warrants was
activated through our South Texas Refuge Complex Telecommunications Center. Leal came back a clear
return, showing nothing pending.

Items seized from the incident: Marijuana (total weight: 8.83 grams), 7 smoking pipes, 31 feathers, 1 bird
wing, digging tool, black backpack containing a green plastic box with multiple rocks and crystals,
wildlife bones, and wood pieces. All items were properly documented and taken fo the Santa Ana
National Wildlife Refuge evidence room.
Ob-SE OZOZ/9SL/LL NWOS GAD

Case 7:21-po-00002 Document1 Filed on 02/11/21 in TXSD Page 3 of 3

Leal was cited for:

9441309= 16 USC 703 -to pursue, hunt, take, capture, kill, attempt to take, capture, or kill, possess, offer
for sale, sell, offer to barter, barter, offer to purchase, purchase, deliver for shipment, ship, export, import,
cause to be shipped, exported, or imported, deliver for transportation, transport or cause to be transported,
carry or cause to be carried, or receive for shipment, transportation, carriage, or export, any migratory
bird, any part, nest, or egg of any such bird, or any product, whether or not manufactured, which consists,
or is composed in whole or part, of any such bird or any part, nest, or eggs.

9441307= 16 USC 668dd (f} [(2)] 50 CFR 27.61 Destruction/Removal of property from NWR. To wit,
digging salt from lake, take wood, and wildlife bones.

Leal was issued a written warning:
004088- 50 CFR 27.82 (b)(2) Possess control substance on NWR. To wit, Marijuana, and paraphernalia.

The foregoing statement is based upon:
_X_: My personal observation X_: My personal investigation
__: Information supplied to me from my fellow officer’s observation

__: other (explain above)

I declare under penalty of perjury that the information which I have set forth above and on the face of this violation is true and correct to the best of my

knowledge. (
Executed on: iol e/ 2020 {|
Datd (mrh/dd/yyyy) Officer’s Signature

Probable cause has been stated for the issuance of a warrant.

Executed on:
Date (mm/dd/yyyy) U.S. Magistrate Judge

 

 
